DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4, 6, 7, 9-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rieger (US Pat. No. 4,528,099) in view of Fiala (CS 239236 B1), the text of which is cited herein according to an English language translation, or Neimann (DE 4436043 C1), whose text is also cited herein according to an English language translation, as evidenced by Lehmann (US PG Pub. No. 2019/0118244) and Back (Back et al. Report on Investigations 4931, 1952, p. 79-80),  and, optionally, in view of Hoshino and/or Heichel.  Claims 5 and 8 are rejected in view of Rieger and Fiala or Neimann, as evidenced by Lehmann and Back, optionally Hoshino, and Heichel, as applied to claims 1 and 4.  
Regarding claims 1-4, 7, 8, and 11, Rieger teaches a porous refractory cast material comprising two layers, each comprising a closed refractory aggregate fraction having a minimum particle size that is 65 % of the maximum particle size (i.e. the ratio of maximum aggregate particle size to minimum aggregate particle size is about 1.5) that are bound together with a refractory binder phase, such as aluminum orthophosphate (i.e. "alumina phosphate"), silica gel, or finely divided aluminum oxide powder with particle sizes in the angstrom range (col. 3, ln. 3-21; col. 4, ln. 26-44)).  The refractory aggregate fraction may comprise perlite, Rieger discloses contains silica (col. 3, on. 45-68).  
 	As discussed above, each layer of Rieger's product may be considered a "porous refractory cast material" with aggregates in the recited sizes range.  The two layers in Rieger's structure respectively have particle sizes in the range of 1 to 5 mm and 0.3 to 2 mm (col. 3, ln. 6-11).  Therefore, even if the particles of one layer are compared to those of the other, Rieger's aggregate particle distribution encompasses and renders obvious that of the claims.  See MPEP 2144.05.  As Rieger makes no disclosure of any particles other than the aggregate having a size of greater than 0.1 mm, and teaches that the binder may be angstrom-sized, the "closed refractory aggregate fraction" in one or both layers of Rieger's product is presumed to comprise "100 % of the material having a particle diameter of greater than 0.1 mm" and, though Rieger does not make an explicit statement to this effect, which might be considered a difference from the current invention, it would have been obvious to configure his product as such for this reason. Therefore, 100 % of the binder phase consists of particles (or at least is made of particles) having a size of less than 100 microns.    
The teachings of Rieger differ from the current invention in that aggregate particles are not taught to be porous spherulites.  However, Rieger does teach that his product is intended for filtering molten metals and that perlite, which he teaches comprises silica, may be used as the refractory aggregate (Abstract; col. 3, ln. 45-51).  Fiala further teaches to include expanded perlite in a refractory ceramic product for filtering molten metals (Abstract; par. 7, 16).  Fiala teaches that his refractory ceramic material overcomes the disadvantages of similar products, including inadequate mechanical strength and inadequate permeability, and that maximum purities of molten metals are only achieved when they are filtered with his refractory material (par. 1-5; 7, 8).  He further teaches that his product can be used for filtering chemically aggressive liquid substances (par. 9).  Niemann also teaches metal/metalloid oxide-coated expanded perlite grains, which may range in size up to 10 mm, that offer high temperature resistance, high abrasion resistance, and that are useful in handling liquids, in forming refractory masses, and in forming molded parts  (par. 8, 10, 23, 25, 26, 28).  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize expanded pearlite as the refractory aggregate in Rieger's product because Fiala teaches that it is useful as a refractory material in molten metal filters that overcome issues with mechanical strength and permeability, that can be used to maximally purify molten metals, and that are effective in filtering chemically-aggressive liquids. Alternatively, it would have been obvious to one of ordinary skill in the art to use the coated expanded perlite grains of Niemann as the aggregate grains in Rieger's product because they offer high temperature resistance, high abrasion resistance, and are useful in handling liquids, in forming refractory masses, and in forming molded parts. 
As evidenced by Black, who teaches that perlite has a concentric lamellar structure (p. 79), and Lehman, who teaches that the expansion of perlite produces open-pore spherulites (par. 9), the expanded perlite aggregates in the prior art product(s) meet the claim requirement of being "porous spherulites" having a "foliated inner structure".    
The teachings of Rieger differ from the current invention in that the claimed percentages of refractory aggregate and refractory binder are not disclosed. However, Rieger does teach that the material may be made with as little as no binder and, if glass is used as the binder, up to 60 wt. % of the porous material (col. 4, ln. 27-56).  As such, Rieger appears to teach a binder content range of 0 to 60 wt. %.  Accordingly, it would have been obvious to one of ordinary skill in the art to include 0 to 60 wt. % of a binder, such as silica gel, alumina phosphate, or finely-divided aluminum oxide powder in Rieger's product because Rieger appears to teach that such a binder content range is appropriate.  Additionally, Rieger teaches that his product is intended for filtering molten metals (Abstract).  Hoshino further teaches to use 5 to 25 parts by weight of inorganic binder per 100 parts by weight of refractory particles in a similar filtration material in order to achieve sufficient bonding between the grains while maintaining sufficiently wide pores that prevent filter loading (Hoshino, col. 4, In. 64-col. 5, In. 17).  As such, it would have been obvious to one of ordinary skill in the art to include 5 to 25 parts per weight of inorganic binder per 100 parts of refractory aggregate particles in Rieger's filtration material in order to achieve the benefits taught by Hoshino.  The claimed weight percentage of aggregate in the aggregate/binder mixture is rendered obvious by the prior art.  See MPEP 2144.05.
The teachings of Rieger might further be considered to differ from the current invention in that he does not use the same terms to refer to his binder materials as the claims.  However, as discussed above, Rieger's product is intended for handling molten metals.  Heichel further teaches a porous material for metal filtration that incorporates calcium aluminate cement as a binder (col. 4, ln. 10-55).  Heichel teaches that the cement hydrates upon contact with water, causing it to set into a solid after being combined with other particles, thereby providing green strength to the structure prior to other heating steps (col. 4, ln. 35-41).  Heichel also teaches that the particles of the cement slurry should be smaller than 200-mesh so that it can effectively flow around and combine with other, larger particles (col. 4, ln. 15-28). As such, it would have been obvious to one of ordinary skill in the art to use a calcium aluminate cement made up of particles smaller than 200 mesh (i.e. 0.074 mm) because Heichel demonstrates that the material is effective as a binder for refractories used in molten metal filtration and in order to impart green strength to the product prior to additional treatments.  As such, the product of the prior art includes a ferrous-capable binder phase comprising calcium aluminate cement as the refractory binder.  
The limitations regarding the formation of the binder phase are product-by-process limitations.  Product-by-process claims are not limited by the recited processing steps, but rather by the product implied by the recited procedure.  See MPEP 2113.  As a binder phase formed/made from "hydratable alumina" comprises alumina and one formed/made from "colloidal silica" comprises silica, Rieger's silica- or alumina-based binder meets the claim limitations because it has the structure implied by the claim.  
The claim requirement that the recited product is a "cast material" is also a product-by-process limitation. The prior art product also meets this claim limitation because it has the implied structure. 

Regarding claim 5, as discussed above, the prior art product includes a calcium aluminate cement-based binding phase.  The teachings of the cited prior art may be considered to differ from the current invention in that the binding phase of their combined product is not explicitly taught to include silica or reactive alumina.  However, Heichel teaches that it is desirable to include a small amount of very fine silica-containing powder in a calcium aluminate composition in order to assist in the flow of the slurry around other, larger particles in the mixture (col. 4, ln. 20-24).  Rieger further teaches to coat the free grain surfaces in the material with activated alumina and a small amount of binder in order to increase the surface area of the filter (col. 4, ln. 59-68). Accordingly, it would have been obvious to one of ordinary skill in the art to include fine silica particles in the calcium aluminate cement binder of the prior art product in order to improve the flow properties of the slurry and to assist in the slurry being evenly distributed throughout the material.  It also would have been obvious to one of ordinary skill in the art to coat the aggregate particles of the product with activated alumina in order to increase the surface area and filtration capabilities of the material.  It further would have been obvious to use calcium aluminate cement as the binder for the activated alumina coating, because Rieger teaches to include a small quantity of binder, because the prior art product already includes calcium aluminate cement as a binder, and because Heichel demonstrates that calcium aluminate cement is a useful and effective binder material for molten metal filers.  As no distinguishing characteristics are claimed, all of the portions of the prior art material that are not aggregates are considered herein the "binder phase".  

Regarding claim 6, the teachings of Rieger differ from the current invention in that 100 % of the refractory aggregate fraction is not taught to have a diameter of greater than 5 mm.  However, as no criticality has been established, the recited aggregate size is a prima facie obvious selection of size, dimension, or shape that does not distinguish the claimed invention over the prior art.  See MPEP 2144.04. 

Regarding claims 9 and 10, as discussed above, the smallest aggregate particles Rieger teaches have a diameter of 1 mm in one layer and 0.3 mm in the other layer, and the binder in his product may be finely-divided alumina made up of angstrom-sized particles.  As also discussed above, Heichel renders obvious a binder made up of sub-0.074 mm-sized particles.  As such, the prior art teach or render obvious product wherein the ratio of the smallest aggregate particles to the largest binder particles is at least 2:1 and at least 10:1.  See MPEP 2144.05.  

Regarding claims 12 and 13, as Rieger's product is intended to have molten metal flow through its pores (Abstract; col. 2, ln. 5-40; col. 2, ln. 63-65), its porosity is open porosity. Given that Rieger's product is essentially made up of beds of piled spherical grains with interstices through which a molten metal is intended to flow and no disclosure pore formers/molding steps are disclosed that would result in straight or other deliberately-shaped pore paths (col. 3, ln. 26-36; col. 5, ln. 6-11; col. 6, ln, ln. 60-63), its open porosity is necessarily tortuous. Rieger further teaches that the two layers in the product respectively have open porosities of 25 to 80 vol. % and 25 to 50 vol. % (col. 2, ln. 9-20).  The instantly claim porosity range is obvious in view of Rieger. See MPEP 2144.05. 

Regarding claim 17, as discussed above, one or both of Rieger's layers may be considered "a porous refractory material".  As such, the layer containing refractory aggregates that may have a size in the range of 1 to 5 mm is a "porous refractory material".  As also noted above, Rieger teaches that the smallest particles in a layer have diameters that are at least 65 % of those of the largest particles. Rieger further teaches that the layer may have particles ranging in size from 3.2 to 4 mm and from 4 to 5 mm (col. 3, ln. 16-18).  The claimed particle size range is anticipated or obvious by Rieger. See MPEP 2144.05. 

The rejections made under 35 U.S.C. 103 in view of Nurminen et al. and Goto et al. are withdrawn in view of Applicant's amendment, filed March 18, 2022. 





Response to Arguments
Applicant’s arguments filed March 18, 2022 have been considered but are moot because they do not pertain to the current rejections.  
In particular, Applicant has argued that none of the cited references teaches aggregates that are porous spherulites having a foliated inner structure.  However, it would have been obvious to configure Rieger's product to have aggregates meeting the claim limitations for the reasons discussed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784